Citation Nr: 1039768	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-37 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Francisco, 
California (VAMC)


THE ISSUE

Whether the appellant has filed a timely notice of disagreement 
with respect to a May 2004 decision of the VAMC, which denied 
payment of medical expenses incurred during treatment of the 
Veteran at St. Mary's Medical Center from March 29 - April 3, 
2004.


REPRESENTATION

Appellant represented by:	Christopher J. Hapak, attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision/statement of the 
case by the Department of Veterans Affairs Medical Center (VAMC) 
in San Francisco, California, which determined that the appellant 
(St. Mary's Medical Center) failed to file a timely notice of 
disagreement with respect to a May 2004 decision of the VAMC, 
which denied payment of medical expenses incurred during 
treatment of the Veteran at St. Mary's Medical Center from March 
29 - April 4, 2004.

The appellant's attorney appeared before the undersigned at a 
travel Board hearing in June 2010.  He presented argument in 
support of the claim for payment of unauthorized medical 
expenses.

The Board interprets the July 19, 2006, written statement from 
the appellant's attorney as an attempt to reopen the claim of 
payment of unauthorized medical expenses.  This matter is 
referred to the VAMC for action deemed appropriate.


FINDINGS OF FACT

1.  In correspondence dated in May 2004, the VAMC notified St. 
Mary's Medical Center that its claim of entitlement to payment of 
medical expenses incurred during treatment of the Veteran at St. 
Mary's Medical Center for the period from March 29 - April 3, 
2004, was denied.  The letter also notified St. Mary's Medical 
Center of its appellate rights.

2.  A timely notice of disagreement with respect to the May 2004 
VAMC decision was not received from the appellant and the 
decision is final.


CONCLUSION OF LAW

St. Mary's Medical Center has not submitted a timely notice of 
disagreement with respect to the May 2004 VAMC decision.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction .  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the decision below, the Board has determined the appellant did 
not submit a timely notice of disagreement with regard to the 
decision being challenged. As such, the Board has no jurisdiction 
to consider the merits of the claim.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2009).  Thus, VA is not required 
to take any further action to assist the claimant.  38 U.S.C.A. § 
5103A(a) (West 2002); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do not 
apply to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  In this case, the appellant was properly notified of 
the jurisdictional problem and was afforded the procedural 
safeguards of notice and the opportunity to be heard on the 
question of timeliness.

Factual background and analysis

As pertinent, in a May 2004 decision, the VAMC denied St. Mary's 
Medical Center's claim for payment of medical expenses incurred 
during its inpatient treatment of the Veteran for the period from 
March 29 - April 3, 2004.  In correspondence dated May 2004, the 
VAMC notified St. Mary's Medical Center of the denial and its 
appellate rights.  Thereafter, no further correspondence was 
received from St. Mary's Medical Center until over two years 
later, in July 2006, when VA received a letter from the attorneys 
representing St. Mary's Medical Center requesting payment of the 
Veteran's medical expenses for his treatment at this facility 
from March 29 - April 3, 2004.  In response, the VAMC furnished 
the appellant, via its representing attorney, with a statement of 
case in September 2006, in which it stated, inter alia, that St. 
Mary's Medical Center did not file a timely notice of 
disagreement in response to the adverse VAMC decision of May 2004 
that was received by VA within the one-year regulatory time limit 
and therefore the May 2004 denial was final.

Notwithstanding this determination, in subsequent written 
correspondence and oral arguments presented to the Board at a 
June 2010 hearing, the appellant characterized the issue on 
appeal only as payment of medical expenses incurred during 
treatment of the Veteran at St. Mary's Medical Center from March 
29 - April 3, 2004.

Under VA regulations, an appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case has 
been furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2009).  Following notification of an adverse decision by 
the agency of original jurisdiction, a claimant has one year to 
file a notice of disagreement from the date of notification to 
initiate an appeal.  This filing requirement may not be tolled 
for equitable reasons as there is no statutory or regulatory 
authority to toll the notice of disagreement filing deadline.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2009); 
see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

The Board observes that in Percy v. Shinseki, 23 Vet. App. 37, 44 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) noted that the statutory language for the time limit for 
filing a notice of disagreement is mandatory and jurisdictional 
in nature.  In Percy, the Court confirmed that the absence of a 
timely notice of disagreement is a jurisdictional bar to 
appellate consideration of a claim.

The Board concludes as a factual matter that a timely notice of 
disagreement was not filed by St. Mary's Medical Center with 
respect to the VAMC's rating decision of May 2004, denying St. 
Mary's Medical Center's claim for payment of medical expenses 
incurred during its treatment of the Veteran for the period from 
March 29 - April 3, 2004; thusly, the May 2004 rating decision is 
final and the Board has no appellate jurisdiction to review the 
issue of entitlement to payment of the Veteran's medical 
expenses.  See Percy, supra.  The appeal is therefore denied.  
The Board notes in closing that the relevant facts are not in 
dispute; it is the law, not the evidence, which is dispositive of 
this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely notice of disagreement with respect to a May 2004 
decision of the VAMC was not timely filed and the appeal in this 
regard is denied.



____________________________________________
BARBARA B.COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


